I reluctantly concur. I agree that the principal opinion accurately portrays the pertinent legal authorities and, thus, reaches the mandated result. I, however, much like the trial court, am alarmed by the many factors present in the case sub judice that weigh in appellee's favor and justify a child support reduction. Nevertheless, it appears that this particular area of the law has gained a life of its own. Accordingly, courts have very limited authority to grant relief, even in situations in which relief may appear to be warranted.